MEMORANDUM *
This is a suit by the Hells Angels Motorcycle Club under Section 1983. The only remaining defendant is the Sierra Pacific Power Company and the district court dismissed on the pleadings. Hells Angels appeals. The district court dismissal of the action was correct because there has been no sufficient allegation of a state actor as a defendant. See Brunette v. Humane Soc’y of Ventura County, 294 F.3d 1205, 1209 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.